Catón, C. J. This was a bill for the strict foreclosure of a mortgage, and shows that the mortgage was given for the entire purchase money of the mortgaged premises which the complainants had sold to the defendants, no part of which, nor the interest, had been paid. The bill also shows, that the value of the premises does not exceed the amount due on the mortgage, or, in the language of the bill, “ is but a slender security for the debt.” It also shows, that the defendants had absconded, and that the only security which the complainant had was the mortgage, and prays for a strict foreclosure. The bill was taken for confessed, proofs were heard, and a decree entered in accordance with the prayer of the bill. It is now objected that the decree was for a strict foreclosure. The case is precisely within the principle of Johnson v. Donnel et al., 15 Ill. R. 97. It shows that the value of the premises did not exceed the amount of the mortgage debt, and hence the defendants had no cause to complain, for they realized the full value of their property. They cannot deny this, for they admitted it by their default. The prayer was for a strict foreclosure, to which they made no objection, at the proper time, before the Circuit Court. There is another circumstance which may be mentioned, and shows how little ground of complaint the defendants really have. They purchased the premises in question on one year’s credit for the whole purchase money, no part of which they have ever paid, and have enjoyed the rents and profits thereof ever since Eebruary, 1856, nearly two years, without its costing them anything. And now the complainant, after the loss of the use of the premises for that length of time, receives them back, at least reduced in actual value by the ordinary wear and tear, and the operation of time. In this state of case the defendants have no cause to complain that they have been hardly dealt with. The decree must be affirmed. Decree affirmed.